DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.  MPEP 2129.
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110216304 to Hall (“Hall” admitted as prior art in Specificaiton, Page 2) in view of US 10222474 to Raring (“Raring”).
Regarding Claim 1:  “A light detection and ranging (LIDAR) apparatus using dual wavelengths, comprising:
a first light source unit emitting light of a first wavelength;  (“LiDAR system included eight assemblies of eight lasers each as shown in FIG. 1, or two assemblies of 32 lasers each” where each laser and each assembly are examples of light sources.  See Hall, Paragrph 4.)
[a scan mirror installed on] a path of the light emitted from the first light source unit so that a direction of a reflection surface thereof is varied over time and scanning the light of the first wavelength emitted from the first light source unit;  
a second light source unit emitting light of a second wavelength which is a wavelength different from the first wavelength;  (“LiDAR system included eight assemblies of eight lasers each as shown in FIG. 1, or two assemblies of 32 lasers each” where each laser and each assembly are examples of light sources.  See Hall, Paragrph 4.)
a first [dichroic] mirror reflecting the light of the first wavelength scanned [by the scan mirror], transmitting the light of the second wavelength emitted from the second light source unit, and sending the light of the first wavelength and the light of the second wavelength to the outside of the LIDAR apparatus;  (“in one version is formed with a hole in which the emitters fire rearward into a mirror, reflecting the emitted light through the hole and through lenses”  Hall, Paragraphs 8 and 46.)
a second [dichroic] mirror reflecting the light of the first wavelength reflected and returned by an object positioned outside the LIDAR apparatus and transmitting the light of the second wavelength reflected and returned by an object positioned outside the LIDAR apparatus;  (“Return pulses pass through a lens, are reflected by a mirror 40, then directed to the detectors”  Hall, Paragraph 46.)
a first light detecting unit detecting the light of the first wavelength reflected by the second [dichroic] mirror; and  (“The emitters fire … return pulses pass through a lens, are reflected by a mirror 40, then directed to the detectors”  Hall, Paragraphs 7 and 48.)
a second light detecting unit detecting the light of the second wavelength transmitted through the second [dichroic] mirror.”  (“The emitters fire … return pulses pass through a lens, are reflected by a mirror 40, then directed to the detectors”  Hall, Paragraphs 7 and 48.)
Hall does not teach (1) “a scan mirror installed on a path of the light emitted from the first light source unit so that a direction of a reflection surface thereof is varied over time and scanning the light of the first wavelength emitted from the first light source unit;” and (2) Hall does not teach that each transmitting and receiving light guiding mirror is a “dichroic mirror.”
Raring teaches the above claim features in the context of optics used by a LIDAR system:  
(1) “for LIDAR systems with gallium and nitrogen containing laser diodes are several options to scan the azimuth and elevation, including dual oscillating plane mirrors, a combination with a polygon mirror, a dual axis scanner, MEMS mirrors, OLP chips, fiber scanners, LCOS, etc. Any and all of the beam steering elements described throughout this invention are candidate options for scanning systems in LIDAR.”   Raring, Column 85, lines 55-64.
(2) “Optical components used for the transmission and collection signal optical paths may include apertures, hole mirrors beam splitters, reflectors, fast axis collimating lenses, slow axis collimating lens, reimaging optics, magnifying optics, dichroic mirrors, diffusers, etc.”  Raring, Column 85, line 65 – Column 86, line 3.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Hall to employ (1) “a scan mirror installed on a path of the light emitted from the first light source unit so that a direction of a reflection surface thereof is varied over time and scanning the light of the first wavelength emitted from the first light source unit;” for scanning the light in LIDAR systems and (2) that each transmitting and receiving light guiding mirror is a “dichroic mirror,” as taught in Raring, in order to optimize a LIDAR systems size, sensitivity, resolution, and refresh rate.  Raring, Column 85, lines 55-57.  
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
Regarding Claim 2:  “The LIDAR apparatus using dual wavelengths of claim 1, wherein the first light source unit is a pulsed laser diode (PLD) emitting the light of the first wavelength in a pulse form.”  (“Each laser issues light pulses … The sample system uses 905 nm laser diodes” Hall, Paragraph 43, 45.)
Regarding Claim 3:  “The LIDAR apparatus using dual wavelengths of claim 2, wherein the first light detecting unit is an avalanche photo diode (APD).”  (“in the preferred version each one of the detectors is an avalanche photodiode detector”  Hall, Paragraph 35.)
Regarding Claim 4:  “The LIDAR apparatus using dual wavelengths of claim 1, wherein the second light source unit is a continuous wave laser diode (CWLD) emitting the light of the second wavelength in a continuous wave form.”  (“the LIDAR system could utilize more conventional wavelengths and laser sources such as 905 nm, 1000 nm, 1064 nm, or 1550 nm lasers and the violet or blue laser diode contained in the laser based lighting system would be used solely for the laser based visible illumination source” indicating a continuous wavelength emission in the desired wavelengths rather than as a combination of discrete emissions.  See Raring, Column 85, lines 9-14.  See statement of motivation in Claim 1.)
Regarding Claim 5:  “The LIDAR apparatus using dual wavelengths of claim 1, wherein the scan mirror scans the light of the first wavelength in a first angle range, and the second light source unit emits the light of the second wavelength in a second angle range which is an angle range wider than the first angle range.”  (“several options to scan the azimuth and elevation, including dual oscillating plane mirrors, a combination with a polygon mirror, a dual axis scanner, MEMS mirrors, OLP chips, fiber scanners, LCOS, etc. Any and all of the beam steering elements described throughout this invention are candidate options for scanning systems in LIDAR. Optic choices affect the angular resolution and range that can be detected.”  Raring, Column 85, lines 58-65.  This indicates that a scanning mirror can be chosen for the first light source and another beam steering element can be selected for the second light source, and the choice would naturally affect the second angle range to be wider or narrower than the first angle range.  See statement of motivation in Claim 1.)
Regarding Claim 7:  “The LIDAR apparatus using dual wavelengths of claim 6, further comprising a first wide angle lens extending each of the angle ranges of the light of the first wavelength reflected by the first dichroic mirror and the light of the second wavelength transmitted through the first dichroic mirror.”  (“Optical components used for the transmission and collection signal optical paths may include apertures, hole mirrors, beam splitters, reflectors, fast axis collimating lenses, slow axis collimating lens, reimaging optics, magnifying optics, dichroic mirrors, diffusers, etc.,” where at least collimating lenses are wide angle lenses, and Raring indicates that other various optics can be used in the paths of light transmission and collection.  Raring, Column 85, line 65 – Column 86, line 3, and Column 125 line 6561 -Column 126, line 21.)
Regarding Claim 8:  “The LIDAR apparatus using dual wavelengths of claim 7, further comprising a second wide angle lens narrowing each of the angle ranges of the light of the first wavelength reflected and returned by the object and the light of the second wavelength reflected and returned by the object.” (“Optical components used for the transmission and collection signal optical paths may include apertures, hole mirrors, beam splitters, reflectors, fast axis collimating lenses, slow axis collimating lens, reimaging optics, magnifying optics, dichroic mirrors, diffusers, etc.,” where at least collimating lenses are wide angle lenses, and Raring indicates that other various optics can be used in the paths of light transmission and collection.  Raring, Column 85, line 65 – Column 86, line 3, and Column 125 line 6561 -Column 126, line 21.)
Claim 9 is rejected for reasons stated for Claim 1, because the apparatus of Claim 1 exemplifies the apparatus of Claim 9.
Claims 10-12, 14 are rejected for reasons stated for Claim 2-5 respectively in view of the Claim 9 rejection.
Claim 15 is rejected for reasons stated for Claims 7-8 in view of the Claim 9 rejection.
Regarding Claim 13:  “The LIDAR apparatus using dual wavelengths of claim 12, wherein the second light detecting unit is a TOF sensor.”
Claim 16 is rejected for reasons stated for Claim 1, because the apparatus of Claim 1 exemplifies the apparatus of Claim 16.
Claim 17, 18, 21, 22, 23 are rejected for reasons stated for Claims 2, 3, 13, 6, 8 in view of the Claim 16 rejection.
Claim 19:  “The LIDAR apparatus using dual wavelengths of claim 16, wherein the second light source unit includes one or more light emitting diodes (LEDs) emitting the light of the second wavelength in a continuous wave form.”  (“pump light sources including one or more blue lasers or blue SLED sources.”  Raring, Column 128, lines 29-31.  Also note substitutability and interoperability of various LEDs and lasers as light sources in Raring Column 2, lines 23-41.  See statement of motivation in Claim 1.)
Regarding Claim 20:  “The LIDAR apparatus using dual wavelengths of claim 19, further comprising a lens beneath which the one or more LEDs are disposed, wherein the one or more LEDs are disposed beneath the lens and emit the light of the second wavelength toward an upper portion of the lens.”  (“in one version is formed with a hole in which the emitters fire rearward into a mirror, reflecting the emitted light through the hole and through lenses”  Hall, Paragraphs 8 and 46.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483